Citation Nr: 1729902	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-23 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depressive disorder.

2. Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus II.

3. Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus II.

4. Entitlement to service connection for left upper extremity peripheral neuropathy to include as secondary to diabetes mellitus II.

5. Entitlement to service connection for right upper extremity peripheral neuropathy to include as secondary to diabetes mellitus II.

6. Entitlement to service connection for erectile dysfunction to include as secondary to diabetes mellitus II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The June 2010 rating decision, in pertinent part, denied service connection for depression, to include alcohol and drug abuse, and shakes and sweats.  The September 2014 rating decision, in pertinent part, denied service connection for left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy and erectile dysfunction. 

In May 2014, the Board recharactized the scope of the mental health disability claims as entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, and remanded this issue for additional development.  See Clemons v. Shinseki, 23 Vet. App. 1 (209).  In November 2015, this issue was remanded for additional development.  At the time of the November 2015 remand, the issues of service connection for left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy and erectile dysfunction were remanded for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In January 2016, the RO issued a SOC and the Veteran perfected his appeal as to these issues in a February 2016 VA form 9.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

The Veteran asserts that his acquired psychiatric disorder is related to his military service.  

In a September 2013 VA PTSD examination, the VA examiner opined that the Veteran does not meet the criteria for a PTSD diagnosis.  In making this determination, the VA examiner diagnosed the Veteran with depressive disorder, NOS.  However, the Board previously determined that the September 2013 VA examiner failed to clearly indicate whether his depressive disorder, nos was related to service with sufficient rationale.  Accordingly, the Board deemed the September 2013 medical opinion inadequate and remanded for an addendum opinion.  An addendum opinion was provided in September 2014, which was again found inadequate by the Board.  A January 2016 VA medical opinion reviewed the evidence of record; however, no examination was provided to the Veteran.  The VA examiner opined that the Veteran's depressive disorder was less likely than not incurred in or caused by military in-service.  The examiner acknowledged July 2014 mental health treatment notes that report the Veteran's difficulties with stress management and symptoms of depression since service.  However, the VA examiner found, taken together, the evidence of record did not support that his depressive disorder related to service.  The Board finds that the examiner did not provide sufficient rationale in support of this conclusion.  He simply stated that "the evidence in this Veteran's treatment records do not support a depressive disorder that was caused by an in-service injury, event or illness" without providing an etiology opinion.  Further, it is not clear from the record that he considered the Veteran's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board finds that remand is necessary for a new examination. 

The Veteran also asserts that his peripheral neuropathy of the upper and lower extremities is caused or is aggravated by his service-connected type II diabetes mellitus.  

A September 2014 VA examination report reflects that the VA examiner checked a box indicating that the Veteran did not have nor had he ever had a diagnosis of diabetic peripheral neuropathy.  The examiner concluded that the Veteran does not have a diagnosis of peripheral neuropathy of his upper or lower extremities as there is no clinical evidence of the disability and his foot discomfort is due to obesity and ill-fitting shoes.   However, the Board finds that contrary to the September 2014 VA examiner's conclusion that the Veteran is not diagnosed with peripheral neuropathy, VA medical treatment records list diabetic neuropathy on his problem list in February 2012 and note gabapentin on his medication list for neuropathy in October 2014.  Therefore, the Board finds that a remand is warranted to obtain another VA examination and opinion as to the etiology of the Veteran's diagnosed peripheral neuropathy. 

Additionally, the Veteran asserts that his current erectile dysfunction is related to his service or, in the alternative, was caused or is aggravated by his service-connected diabetes mellitus type II.  

The Veteran was afforded a VA examination in September 2014 to address whether the disability was caused or aggravated by his service-connected diabetes mellitus type II.  The examiner confirmed that the Veteran was diagnosed with erectile dysfunction in the 1980s.  The examiner opined that it is less likely as not that his erectile dysfunction is attributable to his diabetes as the Veteran's erectile dysfunction symptoms preceded his diabetes onset by more than 20 years.  However, the VA examiner did not provide an opinion addressing direct service connection.  Moreover, the rationale for secondary service connection is incomplete as it speaks only to causation and not aggravation.  Therefore, the Board finds that a remand is warranted to obtain another VA examination and opinion as to the etiology of the Veteran's current erectile dysfunction. 

The Board notes, that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When, however, VA provides an examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In light of the above, the Board finds that an additional examination is warranted for the claims of entitlement to service connection for an acquired psychiatric disorder, peripheral neuropathy of the upper and lower extremities and erectile dysfunction prior to any further appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination, by an examiner with the appropriate expertise, to determine the etiology of his depressive disorder.  All indicated studies should be performed, to include psychological testing if appropriate, and all findings should be reported in detail.  The Veteran's claims file must be made available to and reviewed by the VA examiner, and the examination report should reflect that such a review of the claims files was made.  The examiner must: 

Opine whether it is at least as likely as not (50 percent or greater probability) that his depressive disorder is caused by or related to the Veteran's active service.  The examiner must consider the Veteran's statements and testimony regarding onset and continuity of symptomatology.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.  The examiner should reconcile the opinion with all other opinions of record.

2.  Schedule the Veteran for a new VA examination, by an examiner with the appropriate expertise, to determine the etiology of any peripheral neuropathy.  The Veteran's claims file must be made available to and reviewed by the VA examiner, and the examination report should reflect that such a review of the claims files was made.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should:

(a) Identify all forms of peripheral neuropathy, or any related disability, of the upper and lower extremities.  In providing this opinion, the examiner must reconcile his or her opinion with the February 2012 medical treatment note listing "diabetic neuropathy" on the Veteran's problem list and the October 2014 VA medical treatment note listing gabapentin on his medication list for neuropathy.   

(b) For each diagnosis pertaining to peripheral neuropathy of the upper and lower extremities, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy had its onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service.  

(c) For each diagnosis pertaining to peripheral neuropathy of the upper and lower extremities, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy was caused or aggravated by the Veteran's service-connected disabilities.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  Schedule the Veteran for a new VA examination, by an examiner with the appropriate expertise, to determine the etiology of his ED.  The Veteran's claims file must be made available to and reviewed by the VA examiner, and the examination report should reflect that such a review of the claims files was made.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should:

(a) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ED had its onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ED was caused or aggravated by the Veteran's service-connected disabilities.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  After ensuring compliance with the above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


